SUPPLEMENTARY EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sally Teng on 3/17/2022. The amendment corrects typographical errors in claims 19, 34, and 40.
The application has been amended as follows: 
	IN THE CLAIMS
In claim 19, line 7 (see the Examiner’s Amendment of 2/19/2022), “single stranded” was replaced by --single-stranded--, i.e. a hyphen was inserted between “single” and “stranded”.  Also in claim 19, “poly( acrylamide)” and “poly( alkyleneoxide)” in line 3 of part d) were replaced by --poly(acrylamide)-- and --poly(alkyleneoxide)-- respectively. That is, an unnecessary space was removed immediately after the open parenthesis in each term.
In claim 34, line 3 (see the Examiner’s Amendment of 2/19/2022), “2’-fluoro-RNA,,” was rewritten as --2’-fluoro-RNA,--, i.e. an unnecessary comma was deleted. 
In claim 40, line 6 (of the Examiner’s Amendment of 2/19/2022), “single stranded” was replaced by --single-stranded--, and in line 3 of part d) “poly( acrylamide)” was replaced by --poly(acrylamide)--.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635